UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	August 1, 2013 – January 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Semiannual report 1 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Summary of dividend reinvestment plan 16 Trustee approval of management contract 18 Financial statements 24 Shareholder meeting results 96 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: After posting strong returns in 2013, equity markets around the world took a pause at the start of 2014. The decline in stocks followed the U.S. Federal Reserve’s ongoing reduction of stimulus, evidence of slowing economic growth in emerging-market economies, and profit taking by investors after an exceptionally positive year for stocks. At Putnam, we believe that the U.S. economic recovery is continuing, though progress is slow. Macroeconomic data point to gradual healing, and equities, we believe, are not overvalued. While it is true that the current recovery is less robust than past recoveries, corporations have benefited from substantial cost cutting, and now find themselves, in general, on strong financial footing. At this stage, we expect many companies will focus more on growing top-line revenues as the economy improves. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. It may be worthwhile to review with your financial advisor the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —crucial considerations for guiding you toward your investment goals. As always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Returns for the six-month period are not annualized, but cumulative. 4 Premier Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the six months ended January31, 2014? Immediately prior to the period, interest rates moved sharply higher and remained elevated until mid-September, due to uncertainty about when the Federal Reserve would begin trimming its bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. The rally was further fueled in October when President Obama signed a short-term bill that suspended the U.S. debt ceiling and funded the government through mid-January2014, to end a partial government shutdown. At its December policy meeting, the Fed announced the first reduction in its bond-buying program, which was somewhat earlier than investors were anticipating. The central bank agreed to reduce its purchases by $10 billion per month beginning in January, citing improving labor market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.03% by the end of December. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/14. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on pages 14–15. Premier Income Trust 5 In January, with the Fed beginning the process of reducing its stimulative bond-buying, lackluster economic data — most notably a disappointing reading on the Institute for Supply Management’s [ISM] Purchasing Managers Index — coupled with concern about emerging-market currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.67%, its lowest level since mid-November. Turning to performance, what factors fueled the fund’s positive results during the period? Our mortgage credit strategies were the biggest contributors, led by holdings of subordinated “mezzanine” commercial mortgage-backed securities [CMBS], which offered relatively high yields at what we believed were acceptable risks. Mezzanine CMBS are lower in the capital structure of a package of securities backed by commercial mortgages, and provide a yield advantage over higher-rated bonds along with meaningful principal protection. Our positions in non-agency residential mortgage-backed securities [RMBS] also aided performance, driven by a strengthening U.S. housing market, reduced delinquency trends, and continued activity from investors converting single-family homes into rental properties. Outside of mortgage credit, our high-yield-bond investments, particularly those issued by financial institutions, also contributed. Credit qualities are shown as a percentage of the fund’s net assets as of 1/31/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Premier Income Trust Elsewhere, our prepayment strategies, which we implemented with securities such as interest-only collateralized mortgage obligations [IO CMOs], aided performance. Higher interest rates reduced the opportunities for the mortgages underlying our CMO holdings to be refinanced, and the resulting slower prepayment speeds helped boost the securities’ values. What was the fund’s duration and yield - curve positioning during the past six months? Throughout the period, we sought to limit the fund’s interest-rate risk by maintaining a zero to negative duration, while also positioning the portfolio for a steeper yield curve. This strategy worked well in December, as the Fed’s announcement that it would begin tapering caused rates in the 5- to 7-year portion of the yield curve to rise. However, our positioning hampered performance in January when rates fell. All told, our duration and yield-curve strategy had an essentially neutral impact on the fund’s return. This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 1/31/14. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Premier Income Trust 7 How did the fund’s active currency strategy affect performance? It detracted, primarily because the “risk-on/risk-off” mentality that dominated foreign exchange markets made it difficult to implement productive trades. In addition, less investment by banks and hedge funds hampered liquidity in the marketplace. In terms of specific currencies, our exposure to the Brazilian real was the principal detractor and more than offset a beneficial underweight in the Canadian dollar. Prior to the period, we significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions. We felt this was prudent in light of heightened volatility in foreign-exchange markets. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take positions at various points along the yield curve. Additionally, we employed interest-rate swaps and “swaptions” — the latter of which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. We also utilized total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Cash positions may represent collateral used to cover certain derivative contracts. 8 Premier Income Trust What is your outlook for the coming months, and how are you positioning the fund? Gross domestic product for the fourth quarter of 2013 grew at a 3.2% annualized rate, which was in line with expectations at the time of the release but significantly better than we had anticipated in November. In our view, the prospects for U.S. economic growth continue to look favorable, buoyed by improving trends in employment, housing, and corporate capital expenditures. Additionally, despite the fact that the Fed has begun tapering its bond buying, overall monetary policy remains accommodative. We believe the weak economic readings in January, such as the ISM Purchasing Manager’s Index mentioned previously, as well as disappointing automobile sales, were largely the result of adverse weather conditions affecting some of the country’s most densely populated regions. The Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is around 5.6%. However, our research suggests, and some institutions share the opinion, that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate. Generally speaking, investors believe wage inflation could become problematic at higher levels of unemployment. As the unemployment rate moves downward, if wage inflation develops earlier than the central bank is anticipating, we could see the Fed reducing its stimulus efforts at a faster pace than the markets are currently forecasting. In our view, the central bank’s response to a steady recovery in the labor market is likely to be a major theme for the markets in 2014. In Europe, we believe slow growth is likely to continue, with regional divergences persisting — Germany’s economy is ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Premier Income Trust 9 rebounding due to rising exports, Spain’s economy continues to improve, while France’s indicators are somewhat weaker. Inflation in the eurozone remains well below the European Central Bank’s [ECB] target of 2%. However, the ECB appears to be waiting for a revised set of forecasts that will be released in early March before deciding whether to take further steps toward monetary easing. In terms of portfolio positioning, we will continue to de-emphasize interest-rate risk while seeking to capitalize on what we believe are attractive opportunities involving credit, prepayment, or liquidity risk. We plan to maintain our diversified exposure to CMBS and CMOs, we continue to like specific areas of the non-agency RMBS market, and while we remain generally positive in our outlook for credit risk, we are taking an opportunistic approach to the high-yield market over the near term. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. 10 Premier Income Trust HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Premier Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 1/31/14 Lipper Flexible Barclays Income Funds Government (closed-end) NAV Market price Bond Index category average* Annual average Life of fund (since 2/29/88) 7.22% 6.98% 6.47% 7.80% 10 years 78.71 80.23 50.78 121.61 Annual average 5.98 6.07 4.19 8.01 5 years 110.70 96.95 16.15 134.99 Annual average 16.07 14.52 3.04 17.37 3 years 16.01 3.34 9.75 28.99 Annual average 5.07 1.10 3.15 8.67 1 year 6.03 2.86 –0.57 4.97 6 months 3.65 5.66 0.82 5.11 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/14, there were 30, 26, 23, 17, 15, and 3 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/14 Distributions Number 6 Income $0.156 Capital gains — Total Share value NAV Market price 7/31/13 $5.96 $5.25 1/31/14 6.02 5.39 Current rate (end of period) NAV Market price Current dividend rate* 5.18% 5.79% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 12 Premier Income Trust Fund performance as of most recent calendar quarter Total return for periods ended 12/31/13 NAV Market price Annual average Life of fund (since 2/29/88) 7.29% 7.03% 10 years 83.32 85.40 Annual average 6.25 6.37 5 years 119.10 122.96 Annual average 16.98 17.39 3 years 18.89 7.43 Annual average 5.94 2.42 1 year 9.28 5.51 6 months 5.57 4.67 See the discussion following the Fund performance table on page 12 for information about the calculation of fund performance. Premier Income Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Premier Income Trust Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2014, Putnam employees had approximately $433,000,000 and the Trustees had approximately $105,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Premier Income Trust 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plan Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. 16 Premier Income Trust There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Premier Income Trust 17 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, 18 Premier Income Trust Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the Premier Income Trust 19 course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. 20 Premier Income Trust Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This Premier Income Trust 21 information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Flexible Income Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): 22 Premier Income Trust One-year period 2nd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 5, 5 and 4 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. Premier Income Trust 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings—as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Premier Income Trust The fund’s portfolio 1/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (49.2%)* Principal amount Value Agency collateralized mortgage obligations (21.6%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.96s, 2032 $564,494 $855,068 IFB Ser. 3408, Class EK, 25.149s, 2037 202,292 295,452 IFB Ser. 2979, Class AS, 23.687s, 2034 70,484 90,219 IFB Ser. 3072, Class SM, 23.21s, 2035 366,222 525,529 IFB Ser. 3072, Class SB, 23.063s, 2035 328,031 467,506 IFB Ser. 3998, Class KS, IO, 6.54s, 2027 4,179,815 698,813 IFB Ser. 4048, Class GS, IO, 6.49s, 2040 4,085,169 801,347 IFB Ser. 3860, Class SP, IO, 6.44s, 2040 7,120,188 1,130,330 IFB Ser. 4105, Class LS, IO, 5.99s, 2041 5,125,637 1,003,190 IFB Ser. 319, Class S2, IO, 5.84s, 2043 3,398,636 799,937 IFB Ser. 4240, Class SA, IO, 5.84s, 2043 7,710,835 1,784,133 IFB Ser. 311, Class S1, IO, 5.79s, 2043 12,776,520 2,858,759 IFB Ser. 308, Class S1, IO, 5.79s, 2043 5,667,132 1,378,247 IFB Ser. 314, Class AS, IO, 5.73s, 2043 4,268,050 940,617 Ser. 3632, Class CI, IO, 5s, 2038 968,116 89,357 Ser. 3626, Class DI, IO, 5s, 2037 271,725 5,467 Ser. 4122, Class TI, IO, 4 1/2s, 2042 7,052,917 1,423,279 Ser. 4000, Class PI, IO, 4 1/2s, 2042 4,144,340 771,676 Ser. 4024, Class PI, IO, 4 1/2s, 2041 8,448,919 1,816,534 Ser. 304, Class C53, IO, 4s, 2032 4,507,782 681,396 Ser. 304, Class C22, IO, 3 1/2s, 2042 4,710,875 1,086,446 Ser. 4122, Class AI, IO, 3 1/2s, 2042 10,671,815 1,760,839 Ser. 4122, Class CI, IO, 3 1/2s, 2042 9,669,836 1,595,513 Ser. 4105, Class HI, IO, 3 1/2s, 2041 4,722,203 752,200 Ser. 304, IO, 3 1/2s, 2027 9,369,984 1,147,823 Ser. 304, Class C37, IO, 3 1/2s, 2027 6,897,050 857,924 Ser. 4165, Class TI, IO, 3s, 2042 20,203,365 2,804,227 Ser. 4183, Class MI, IO, 3s, 2042 9,067,482 1,248,592 Ser. 4210, Class PI, IO, 3s, 2041 6,262,051 710,351 Ser. 304, Class C45, IO, 3s, 2027 8,410,122 1,046,218 Ser. T-57, Class 1AX, IO, 0.399s, 2043 4,477,264 51,702 FRB Ser. 3326, Class WF, zero%, 2035 3,741 3,329 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.952s, 2036 356,192 670,883 IFB Ser. 07-53, Class SP, 23.621s, 2037 320,986 475,460 IFB Ser. 08-24, Class SP, 22.704s, 2038 325,070 494,106 IFB Ser. 05-75, Class GS, 19.776s, 2035 297,328 398,860 IFB Ser. 05-83, Class QP, 16.983s, 2034 400,482 522,371 IFB Ser. 13-101, Class HS, IO, 6.342s, 2043 3,600,645 954,999 IFB Ser. 10-35, Class SG, IO, 6.242s, 2040 5,596,396 1,127,506 IFB Ser. 13-81, Class US, IO, 6.092s, 2043 4,998,954 949,501 IFB Ser. 12-132, Class SB, IO, 6.042s, 2042 14,281,721 2,379,906 IFB Ser. 13-19, Class DS, IO, 6.042s, 2041 9,890,202 1,870,639 IFB Ser. 13-41, Class SP, IO, 6.042s, 2040 3,444,728 563,006 IFB Ser. 13-18, Class SB, IO, 5.992s, 2041 4,433,521 775,423 Premier Income Trust 25 MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 12-105, Class S, IO, 5.892s, 2042 $3,444,716 $667,414 IFB Ser. 13-128, Class CS, IO, 5.742s, 2043 8,358,188 1,884,771 IFB Ser. 13-101, Class CS, IO, 5.742s, 2043 5,137,333 1,160,472 IFB Ser. 13-102, Class SH, IO, 5.742s, 2043 6,611,859 1,455,270 Ser. 374, Class 6, IO, 5 1/2s, 2036 794,718 145,553 Ser. 12-132, Class PI, IO, 5s, 2042 9,554,430 1,940,027 Ser. 398, Class C5, IO, 5s, 2039 497,428 75,062 Ser. 10-13, Class EI, IO, 5s, 2038 229,229 6,928 Ser. 378, Class 19, IO, 5s, 2035 2,207,377 452,515 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 20,768,040 3,997,225 Ser. 409, Class 81, IO, 4 1/2s, 2040 9,660,100 1,866,012 Ser. 409, Class 82, IO, 4 1/2s, 2040 11,645,111 2,271,529 Ser. 366, Class 22, IO, 4 1/2s, 2035 923,886 72,359 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 3,826,481 447,583 Ser. 418, Class C24, IO, 4s, 2043 7,412,274 1,707,139 Ser. 13-44, Class PI, IO, 4s, 2043 6,447,913 1,096,145 Ser. 13-60, Class IP, IO, 4s, 2042 4,616,706 851,556 Ser. 12-96, Class PI, IO, 4s, 2041 4,331,396 753,706 Ser. 406, Class 2, IO, 4s, 2041 4,037,762 821,685 Ser. 406, Class 1, IO, 4s, 2041 2,769,207 571,011 Ser. 409, Class C16, IO, 4s, 2040 6,979,329 1,399,688 Ser. 418, Class C15, IO, 3 1/2s, 2043 15,225,225 3,458,981 Ser. 12-145, Class TI, IO, 3s, 2042 9,909,105 1,143,511 Ser. 13-35, Class IP, IO, 3s, 2042 8,320,413 974,723 Ser. 13-53, Class JI, IO, 3s, 2041 6,721,074 949,352 Ser. 13-23, Class PI, IO, 3s, 2041 8,673,167 937,049 Ser. 03-W10, Class 1, IO, 1.115s, 2043 731,772 22,525 Ser. 00-T6, IO, 0.738s, 2030 3,492,297 74,211 Ser. 99-51, Class N, PO, zero%, 2029 41,239 39,478 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.543s, 2039 2,261,818 395,796 IFB Ser. 10-163, Class SI, IO, 6.47s, 2037 6,927,279 1,039,099 Ser. 10-9, Class XD, IO, 6.441s, 2040 22,280,393 3,950,982 IFB Ser. 10-35, Class CS, IO, 6.313s, 2040 8,962,686 1,747,733 IFB Ser. 11-56, Class MI, IO, 6.293s, 2041 6,226,176 1,417,763 IFB Ser. 10-67, Class SE, IO, 6.293s, 2040 2,479,600 456,866 IFB Ser. 13-91, Class SP, IO, 6.143s, 2042 8,060,972 1,483,702 IFB Ser. 12-149, Class LS, IO, 6.093s, 2042 9,126,001 1,489,546 IFB Ser. 10-20, Class SE, IO, 6.093s, 2040 6,206,575 1,094,219 IFB Ser. 10-26, Class QS, IO, 6.093s, 2040 6,509,293 1,230,484 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 6,455,849 1,073,126 IFB Ser. 10-120, Class SB, IO, 6.043s, 2035 958,163 82,057 IFB Ser. 13-184, Class SP, IO, 5.993s, 2043 10,531,035 1,971,304 IFB Ser. 13-129, Class SN, IO, 5.993s, 2043 4,510,681 729,016 IFB Ser. 13-152, Class SG, IO, 5.993s, 2043 10,288,114 1,712,158 IFB Ser. 13-165, Class LS, IO, 5.993s, 2043 4,219,564 747,833 IFB Ser. 13-99, Class SL, IO, 5.993s, 2043 7,571,128 1,395,132 26 Premier Income Trust MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 $9,482,592 $1,700,703 Ser. 13-149, Class MS, IO, 5.943s, 2039 7,861,770 1,252,930 IFB Ser. 12-77, Class MS, IO, 5.943s, 2042 3,933,209 929,496 IFB Ser. 13-184, Class SK, IO, 5.893s, 2043 6,160,345 1,078,060 IFB Ser. 13-99, Class AS, IO, 5.893s, 2043 3,138,191 720,905 IFB Ser. 11-17, Class S, IO, 5.893s, 2041 7,470,113 1,230,328 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 2,428,037 433,672 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 2,410,265 430,787 IFB Ser. 11-128, Class TS, IO, 5.891s, 2041 3,379,929 693,224 IFB Ser. 10-89, Class SD, IO, 5.773s, 2040 3,599,175 616,366 IFB Ser. 11-70, Class SM, IO, 5.731s, 2041 5,451,000 1,338,548 IFB Ser. 11-70, Class SH, IO, 5.731s, 2041 5,599,000 1,377,018 IFB Ser. 10-50, Class GS, IO, 5.573s, 2040 11,508,885 1,877,398 IFB Ser. 10-37, Class SG, IO, 5.543s, 2040 4,918,649 779,606 Ser. 13-22, Class IE, IO, 5s, 2043 7,109,814 1,538,858 Ser. 13-22, Class OI, IO, 5s, 2043 6,612,506 1,439,656 Ser. 13-3, Class IT, IO, 5s, 2043 5,898,414 1,287,116 Ser. 13-6, Class IC, IO, 5s, 2043 5,603,145 1,203,836 Ser. 12-146, Class IO, IO, 5s, 2042 5,443,738 1,159,081 Ser. 13-6, Class CI, IO, 5s, 2042 4,194,142 859,715 Ser. 13-130, Class IB, IO, 5s, 2040 4,968,940 671,184 Ser. 13-16, Class IB, IO, 5s, 2040 8,000,598 851,545 Ser. 11-41, Class BI, IO, 5s, 2040 4,708,247 584,307 Ser. 10-35, Class UI, IO, 5s, 2040 3,138,193 729,630 Ser. 10-20, Class UI, IO, 5s, 2040 5,630,163 1,133,070 Ser. 10-9, Class UI, IO, 5s, 2040 32,134,280 6,901,657 Ser. 09-121, Class UI, IO, 5s, 2039 12,080,592 2,675,851 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 10,552,702 2,232,688 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 2,116,656 468,649 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 2,756,521 333,567 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 751,017 136,610 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 5,406,982 1,098,969 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 24,760,653 5,138,542 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 11,237,652 2,528,460 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 23,680,387 5,033,224 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 2,654,122 467,497 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 8,440,065 1,384,339 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 3,524,143 388,748 Ser. 14-4, Class IC, IO, 4s, 2044 4,739,000 1,032,107 Ser. 13-165, Class IL, IO, 4s, 2043 3,894,007 682,697 Ser. 12-56, Class IB, IO, 4s, 2042 4,246,682 952,448 Ser. 12-47, Class CI, IO, 4s, 2042 10,983,654 2,461,819 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 19,175,442 3,388,109 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 6,480,563 996,387 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 8,218,128 1,406,286 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 12,057,487 1,947,284 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 16,798,222 2,520,573 Premier Income Trust 27 MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-27, Class PI, IO, 3 1/2s, 2042 $8,770,112 $1,527,140 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 8,751,010 1,990,855 Ser. 06-36, Class OD, PO, zero%, 2036 12,683 11,116 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 6,978,567 1,221,249 Commercial mortgage-backed securities (18.2%) Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class D, 5.222s, 2045 1,456,000 1,485,702 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 630,121 302,458 Ser. 07-5, Class XW, IO, 0.361s, 2051 167,632,336 1,662,242 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 922,000 910,475 Ser. 05-PWR7, Class D, 5.304s, 2041 1,026,000 965,261 Ser. 05-PWR7, Class B, 5.214s, 2041 1,641,000 1,658,860 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.439s, 2039 936,000 921,773 Ser. 06-PW14, Class XW, IO, 0.64s, 2038 41,769,849 785,273 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.781s, 2049 3,592,000 3,698,323 Ser. 06-C5, Class AJ, 5.482s, 2049 2,069,000 2,044,927 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 917,000 847,216 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.118s, 2044 2,160,000 2,095,200 Ser. 07-CD5, Class XS, IO, 0.043s, 2044 57,337,428 252,965 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.8s, 2049 1,138,000 1,096,748 Ser. 07-C9, Class AJ, 5.65s, 2049 670,000 702,629 FRB Ser. 04-LB3A, Class E, 5.436s, 2037 1,522,000 1,540,721 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.172s, 2046 3,645,000 3,345,060 FRB Ser. 12-CR3, Class E, 4.769s, 2045 1,839,000 1,723,775 FRB Ser. 13-LC6, Class D, 4.29s, 2046 2,080,000 1,833,775 FRB Ser. 13-CR6, Class D, 4.176s, 2046 1,477,000 1,282,916 FRB Ser. 13-CR8, Class D, 3.971s, 2046 1,648,000 1,394,392 FRB Ser. 07-C9, Class AJFL, 0.847s, 2049 2,742,000 2,466,155 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.565s, 2014 (Ireland) GBP 14,961 24,349 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $950,000 973,318 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 324,882 13,063 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.671s, 2039 48,617,517 844,263 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 1,105,723 45,335 28 Premier Income Trust MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 $3,755,000 $3,813,095 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.029s, 2020 4,443,207 77,978 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 562,255 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.311s, 2045 1,270,000 1,233,551 FRB Ser. 06-C1, Class AJ, 5.281s, 2044 597,000 582,254 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 1,054,000 938,060 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 1,127,000 1,073,468 FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,937,000 1,949,060 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 2,015,000 2,033,201 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 2,168,000 2,142,418 FRB Ser. 11-GC3, Class D, 5.543s, 2044 2,442,000 2,488,753 Ser. 14-GC18, Class D, 4.948s, 2047 2,105,000 1,868,023 FRB Ser. GC10, Class D, 4.415s, 2046 923,000 814,178 Ser. 05-GG4, Class XC, IO, 0.7s, 2039 113,239,508 849,296 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.158s, 2030 (Cayman Islands) 729,000 490,253 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 2,589,000 2,680,910 FRB Ser. 06-LDP7, Class AJ, 5.873s, 2045 683,000 691,143 FRB Ser. 06-LDP7, Class B, 5.873s, 2045 1,231,000 1,089,925 Ser. 06-LDP6, Class AJ, 5.565s, 2043 2,039,000 2,087,936 FRB Ser. 06-LDP6, Class B, 5.502s, 2043 1,123,000 1,111,933 FRB Ser. 04-CBX, Class B, 5.021s, 2037 573,000 580,854 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 1,965,000 1,833,518 FRB Ser. 13-C10, Class D, 4.16s, 2047 1,526,000 1,339,714 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 1,675,000 1,642,527 FRB Ser. 07-CB20, Class C, 6.171s, 2051 1,904,000 1,782,944 FRB Ser. 11-C3, Class F, 5.541s, 2046 953,000 951,876 FRB Ser. 12-C8, Class E, 4.668s, 2045 2,961,000 2,749,391 FRB Ser. 12-LC9, Class E, 4.427s, 2047 2,231,000 2,012,517 FRB Ser. 13-C13, Class D, 4.056s, 2046 1,625,000 1,392,472 FRB Ser. 13-C13, Class E, 3.986s, 2046 1,489,000 1,133,603 Ser. 07-CB20, Class X1, IO, 0.154s, 2051 102,944,669 991,254 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,951,082 2,025,299 Ser. 98-C4, Class J, 5.6s, 2035 965,000 1,066,132 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 1,619,000 1,642,152 Ser. 06-C6, Class E, 5.541s, 2039 1,750,000 1,653,750 Premier Income Trust 29 MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 $1,500,000 $1,453,350 Ser. 07-C1, Class AJ, 5.484s, 2040 632,000 646,852 FRB Ser. 06-C6, Class C, 5.482s, 2039 1,028,000 997,160 Ser. 04-C8, Class E, 4.986s, 2039 1,467,000 1,471,401 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.492s, 2028 84,912 8 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 917,000 989,443 FRB Ser. 05-CIP1, Class B, 5.188s, 2038 1,046,000 1,004,160 Ser. 04-KEY2, Class D, 5.046s, 2039 2,993,000 3,009,761 Ser. 05-MCP1, Class D, 5.023s, 2043 1,017,000 992,185 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 785,000 747,713 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 893,000 858,977 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.785s, 2037 151,649 6,445 Ser. 07-C5, Class X, IO, 5.885s, 2049 2,793,575 198,623 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 1,018,000 873,800 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 2,480,000 2,558,093 Ser. 07-HQ11, Class C, 5.558s, 2044 1,119,000 1,005,086 FRB Ser. 06-HQ8, Class B, 5.497s, 2044 4,110,000 4,036,020 FRB Ser. 06-HQ8, Class D, 5.497s, 2044 1,715,000 1,504,913 Ser. 06-HQ10, Class AJ, 5.389s, 2041 1,290,000 1,307,028 Ser. 04-IQ8, Class C, 5.3s, 2040 3,200,000 3,235,200 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 2,286,204 2,177,610 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 376,000 282,000 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,037,653 259,413 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 F 1,265,000 1,145,633 Ser. 13-C6, Class D, 4.354s, 2046 1,305,000 1,129,869 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6s, 2045 2,291,000 2,314,368 FRB Ser. 06-C25, Class AJ, 5.727s, 2043 1,491,000 1,544,825 Ser. 06-C24, Class AJ, 5.658s, 2045 1,705,000 1,689,826 Ser. 03-C9, Class E, 5.289s, 2035 2,500,000 2,500,000 Ser. 07-C34, IO, 0.337s, 2046 30,092,046 364,114 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.407s, 2042 897,000 917,183 FRB Ser. 04-C15, Class G, 5.395s, 2041 1,500,000 1,455,000 FRB Ser. 03-C8, Class H, 4.238s, 2035 3,208,000 3,079,680 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 F 1,373,000 1,208,585 30 Premier Income Trust MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 13-C17, Class D, 5.127s, 2046 $2,957,000 $2,722,750 FRB Ser. 12-C6, Class E, 5s, 2045 1,243,000 1,075,817 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 3,396,000 3,004,849 FRB Ser. 13-C15, Class D, 4.486s, 2046 1,786,000 1,577,819 FRB Ser. 12-C10, Class D, 4.46s, 2045 1,914,000 1,730,320 Residential mortgage-backed securities (non-agency) (9.4%) Banc of America Funding Corp. Ser. 06-2, Class 2A2, 6 1/4s, 2036 907,537 905,813 Ser. 06-2, Class 2A13, 6s, 2036 2,059,791 2,064,940 FRB Ser. 07-C, Class 07-C, 2.678s, 2036 3,925,367 3,630,964 FRB Ser. 06-G, Class 2A5, 0.437s, 2036 969,111 833,435 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 409,755 227,865 Ser. 13-RR1, Class 3A3, 12.612s, 2037 1,007,988 851,246 Ser. 13-RR1, Class 9A4, 10.094s, 2036 650,000 653,250 Ser. 13-RR1, Class 2A4, 9.353s, 2036 2,157,023 1,974,755 Ser. 13-RR1, Class 3A2, 4s, 2037 862,077 859,405 Ser. 13-RR1, Class 4A2, 4s, 2037 834,091 827,668 Ser. 12-RR10, Class 8A2, 4s, 2036 817,463 810,351 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 2,320,000 2,040,440 Ser. 13-RR1, Class 1A2, 2.455s, 2035 1,510,000 1,227,630 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 12.977s, 2036 1,914,584 1,334,369 FRB Ser. 12-RR12, Class 2A3, 12.522s, 2035 890,745 821,712 FRB Ser. 12-RR11, Class 5A3, 10.923s, 2037 450,759 276,541 FRB Ser. 13-RR2, Class 3A2, 7.555s, 2036 800,000 742,000 FRB Ser. 10-RR12, Class 6A1, 5.998s, 2037 2,267,989 2,314,029 Ser. 12-RR12, Class 2A2, 4s, 2035 659,479 653,741 FRB Ser. 12-RR1, Class 1A4, 2.752s, 2037 1,120,645 798,460 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 1,970,000 1,676,470 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.033s, 2034 79,080 5,726 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-2, Class 3A2, 8.248s, 2037 1,370,000 1,312,350 FRB Ser. 11-12, Class 2A2, 0.528s, 2035 2,080,000 1,684,800 Countrywide Alternative Loan Trust FRB Ser. 05-81, Class A1, 0.438s, 2037 1,673,393 1,230,948 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 1A4, 0.561s, 2037 1,200,000 915,600 FRB Ser. 08-4R, Class 3A4, zero%, 2038 1,500,000 1,365,000 DSLA Mortgage Loan Trust Ser. 04-AR2, Class X2, IO, zero%, 2044 11,107,998 569,285 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.067s, 2043 (United Kingdom) GBP 746,898 1,225,737 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 2,002,000 2,695,506 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $6,663 6,645 Premier Income Trust 31 MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.812s, 2035 $962,714 $823,120 MLCC Mortgage Investors, Inc. Ser. 04-A, Class XA2, IO, 1.152s, 2029 14,198,715 461,458 Mortgage IT Trust FRB Ser. 05-3, Class A2, 0.508s, 2035 1,115,506 976,067 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.548s, 2035 905,265 828,318 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.208s, 2046 5,123,768 4,481,760 FRB Ser. 06-AR3, Class A1B, 1.138s, 2046 2,348,214 1,909,098 FRB Ser. 05-AR19, Class A1C3, 0.658s, 2045 4,451,491 3,739,252 FRB Ser. 05-AR13, Class A1C3, 0.648s, 2045 8,884,757 7,632,006 FRB Ser. 05-AR8, Class 2AC2, 0.618s, 2045 2,656,015 2,339,949 FRB Ser. 05-AR11, Class A1B2, 0.608s, 2045 1,587,152 1,364,951 FRB Ser. 05-AR13, Class A1B2, 0.588s, 2045 1,889,602 1,719,538 FRB Ser. 05-AR17, Class A1B2, 0.568s, 2045 1,695,994 1,445,835 FRB Ser. 05-AR15, Class A1B2, 0.568s, 2045 2,969,596 2,474,624 FRB Ser. 05-AR19, Class A1C4, 0.558s, 2045 1,658,282 1,350,173 FRB Ser. 05-AR11, Class A1B3, 0.558s, 2045 3,746,467 3,278,159 FRB Ser. 05-AR8, Class 2AC3, 0.548s, 2045 923,851 810,679 FRB Ser. 05-AR6, Class 2AB3, 0.428s, 2045 899,493 809,544 FRB Ser. 12-RR2, Class 1A2, 0.356s, 2047 1,250,000 877,158 Total mortgage-backed securities (cost $360,342,376) CORPORATE BONDS AND NOTES (31.5%)* Principal amount Value Basic materials (2.3%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $451,000 $563,270 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 365,000 358,613 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 732,000 700,890 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 531,000 572,153 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 386,000 402,405 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 250,000 242,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 457,950 Cemex SAB de CV 144A company guaranty sr. notes 9 1/2s, 2018 (Mexico) 210,000 235,725 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 420,000 426,300 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 35,000 37,100 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 200,000 208,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 650,000 689,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 235,000 258,794 32 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) $103,000 $106,863 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 357,850 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 169,000 182,520 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 400,000 395,000 Grohe Holding GmbH 144A company guaranty sr. FRN notes 4.277s, 2017 (Germany) EUR 421,000 565,912 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 $449,000 479,308 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 555,000 657,675 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 500,000 518,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 500,000 520,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 661,000 745,278 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 500,000 492,500 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 97,000 83,178 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 100,000 109,250 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 615,000 625,763 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 197,381 266,618 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $615,000 708,788 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 526,000 582,545 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 81,000 86,265 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 185,000 197,950 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 200,000 191,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 360,000 399,600 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 111,000 115,718 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 390,000 416,325 PQ Corp. 144A sr. notes 8 3/4s, 2018 315,000 344,138 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 298,000 334,505 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 320,000 346,400 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 265,000 260,694 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 200,000 208,263 Premier Income Trust 33 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 $75,000 $81,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 95,000 103,788 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 45,000 45,338 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 480,000 542,400 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 335,000 360,125 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 350,000 354,375 USG Corp. sr. unsec. notes 9 3/4s, 2018 418,000 497,420 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 285,000 302,813 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 125,000 121,563 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,020,000 1,096,500 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 974,000 1,107,925 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 64,412 65,217 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 435,000 475,238 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 325,000 327,438 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 56,000 64,400 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 110,000 113,713 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 245,000 258,475 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 244,000 240,340 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 275,000 283,938 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 553,000 609,683 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 438,000 415,005 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 199,000 202,483 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 138,000 105,915 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 260,000 267,475 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 443,000 456,290 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 213,182 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $464,000 497,640 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 660,000 869,489 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 457,000 470,710 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 455,000 428,838 34 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Capital goods cont. Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 $230,000 $248,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 280,238 Rexam PLC unsec. sub. FRB bonds 6 3/4s, 2067 (United Kingdom) EUR 135,000 194,430 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) $200,000 211,000 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 330,000 362,175 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 310,000 316,975 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 210,000 231,525 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 185,000 197,256 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 845,000 897,813 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 220,000 313,775 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $330,000 360,525 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 100,000 107,250 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 662,000 686,825 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 494,000 529,568 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 105,000 113,663 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 519,000 555,330 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 345,000 335,513 Communication services (4.1%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 472,000 549,880 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 449,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 45,000 50,513 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 296,000 308,580 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,331,000 1,279,424 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 767,000 728,650 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 139,000 146,819 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 393,000 397,913 Premier Income Trust 35 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Communication services cont. CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 $95,000 $95,950 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 147,000 157,290 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 617,000 611,601 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 170,000 184,238 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 30,000 30,975 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 260,000 270,400 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 887,000 919,819 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 251,000 267,943 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 801,000 817,020 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 384,000 435,840 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 115,000 113,850 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 488,000 530,700 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 594,000 674,190 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 979,000 1,013,265 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 190,000 196,175 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 323,000 355,704 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 431,000 466,558 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 1,317,000 1,412,483 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 605,000 642,813 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 245,000 348,100 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 $332,000 371,010 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 85,000 93,288 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 44,000 46,750 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 150,000 153,375 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 141,153 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 855,000 887,063 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 480,000 498,600 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 281,000 210,750 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 371,000 409,955 36 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Communication services cont. Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 $707,698 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $413,000 401,643 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 417,837 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 153,000 163,710 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 125,000 130,000 Sprint Capital Corp. company guaranty 6 7/8s, 2028 350,000 334,250 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 1,295,000 1,495,725 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 238,000 256,445 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 959,000 1,157,993 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 510,000 544,425 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 465,000 501,038 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 187,601 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 142,436 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 $175,000 184,188 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 680,000 991,384 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 200,000 290,674 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 448,939 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 535,000 736,858 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 1,007,698 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 677,000 1,002,304 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $375,000 367,500 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 79,000 140,928 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 535,000 901,473 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,027,000 1,145,105 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 760,000 1,078,948 Wind Acquisition Holdings Finance SA company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) EUR 298,841 415,138 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $584,000 667,220 Premier Income Trust 37 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $254,000 $266,700 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 205,000 190,650 Consumer cyclicals (5.2%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 60,000 65,550 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 361,000 414,248 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 688,500 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 383,000 409,810 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 135,000 149,513 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 291,000 295,365 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 244,000 244,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 132,000 127,875 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 480,000 502,800 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 225,000 226,985 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 235,000 253,213 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 140,000 149,450 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 360,000 386,550 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 320,000 356,800 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 754,000 731,380 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 244,000 244,610 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 70,000 75,600 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 235,000 234,413 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 52,000 52,260 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 643,000 646,215 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 92,000 104,420 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 886,000 1,006,718 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 505,000 566,231 38 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Consumer cyclicals cont. Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 $60,000 $56,700 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 83,000 91,923 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 313,000 316,130 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 603,000 615,060 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 365,000 385,988 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 716,000 735,690 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 487,000 467,520 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 407,000 436,508 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 90,000 92,475 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 465,000 494,063 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 414,000 445,050 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 115,000 112,413 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 240,000 241,200 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 340,000 360,400 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 400,000 405,000 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 145,000 148,625 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 616,000 657,580 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 600,000 569,153 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $388,000 302,640 Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 6,600,000 368,517 Grupo Televisa, S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) $195,000 213,264 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 69,000 77,435 GTECH SpA jr. sub. FRN notes Ser. REGS, 8 1/4s, 2066 (Italy) EUR 515,000 747,771 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ $175,000 180,250 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 412,000 453,200 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 245,000 249,288 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 295,000 319,338 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 821,000 894,890 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 301,197 413,537 Premier Income Trust 39 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Consumer cyclicals cont. Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ $175,000 $182,000 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 260,000 278,850 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 695,000 757,550 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 190,000 192,375 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 130,000 135,200 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 187,000 189,338 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 500,000 525,000 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 160,000 150,400 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 256,000 277,760 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 319,000 349,305 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 335,000 332,488 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 770,000 873,950 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 145,000 159,319 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 285,000 307,088 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 255,000 286,238 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 90,000 96,075 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 360,000 369,900 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,206,979 1,357,851 Navistar International Corp. sr. notes 8 1/4s, 2021 561,000 577,830 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 665,000 691,600 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 301,000 316,050 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 220,000 230,450 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 260,000 257,400 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 200,000 213,500 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 173,000 170,838 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 666,000 734,265 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 338,000 373,490 Owens Corning company guaranty sr. unsec. notes 9s, 2019 211,000 261,376 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 440,000 424,600 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 365,000 375,950 40 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Consumer cyclicals cont. PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $235,000 $251,450 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 165,000 168,300 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 265,000 273,613 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 50,000 56,375 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 50,000 54,250 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 388,000 381,210 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 175,000 158,375 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 115,000 125,925 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 555,000 563,325 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 394,710 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 741,000 820,658 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 595,000 900,780 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $200,000 227,500 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 255,000 253,725 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 227,000 234,945 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 165,000 163,350 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 165,000 166,650 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 326,000 329,260 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 50,000 51,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 501,000 495,990 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 25,000 26,656 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 31,875 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 255,000 274,125 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 175,000 183,750 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 85,000 82,238 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 465,000 452,213 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 449,000 800,850 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $569,000 578,958 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 358,788 379,418 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 800,000 914,000 Premier Income Trust 41 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Consumer cyclicals cont. TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 $115,000 $116,438 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 229,000 251,328 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 455,000 487,988 Consumer staples (1.7%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 700,000 621,250 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 215,220 211,454 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 828,000 885,960 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 175,000 168,875 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 235,000 226,775 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 432,000 475,200 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 115,000 106,950 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 530,000 555,175 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 115,000 108,100 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 585,000 559,406 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 160,993 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 200,000 218,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 115,000 107,813 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 285,000 275,738 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 279,000 308,295 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 265,000 289,844 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 380,000 404,700 Elizabeth Arden, Inc. 144A sr. unsec. notes 7 3/8s, 2021 320,000 340,800 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 454,000 780,243 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $310,000 281,308 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 634,000 619,735 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 165,656 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 263,000 270,890 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 170,000 175,950 42 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Consumer staples cont. JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) $150,000 $162,563 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 810,000 844,425 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 245,000 259,700 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 115,000 125,063 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 415,000 446,644 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 210,000 223,388 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 53,188 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 320,000 320,000 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 540,000 534,600 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 535,000 610,569 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 140,313 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 340,000 357,850 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2021 100,000 101,250 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 305,000 317,200 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 356,000 400,945 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 105,000 108,938 Energy (6.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 309,000 327,540 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 340,000 362,100 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 638,000 625,240 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 355,000 290,213 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 324,000 326,430 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 484,000 506,990 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 115,000 122,475 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 360,000 389,700 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 694,000 749,520 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 365,625 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 5,450 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 145,000 214,040 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $115,000 119,744 Premier Income Trust 43 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Energy cont. Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 $515,000 $554,913 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 250,000 252,813 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 204,000 208,080 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 330,617 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $197,000 141,348 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 293,000 317,539 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,135,000 1,188,913 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 795,000 819,844 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2021 187,000 211,310 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 685,000 719,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 186,000 203,670 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 74,000 79,180 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 406,000 401,433 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 246,000 240,465 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 814,616 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 598,719 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,855,000 2,251,729 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 316,000 369,837 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 485,000 491,261 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 451,000 466,785 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 719,000 772,925 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 390,000 404,625 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,002,000 999,495 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 40,000 42,100 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 175,000 193,375 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 340,000 363,800 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 275,000 282,563 44 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Energy cont. Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 $125,000 $138,438 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 493,000 486,838 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 605,000 614,075 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 184,000 55,200 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,166,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 528,000 549,120 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 242,000 241,395 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 520,000 390,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 620,000 589,918 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 180,000 185,850 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 233,000 245,815 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 250,000 265,000 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 270,000 286,200 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 460,000 493,096 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 345,000 345,000 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 543,000 610,875 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 354,719 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 270,000 246,375 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 728,000 738,920 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,086,038 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 140,000 129,136 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 947,880 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,705,000 2,556,561 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 650,000 329,589 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 910,000 861,597 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 2,205,000 1,856,676 Premier Income Trust 45 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Energy cont. Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) $7,475,000 $5,800,600 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 320,000 260,800 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,440,000 1,731,600 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 325,000 355,063 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 378,875 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 175,000 173,469 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 307,400 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 255,000 254,363 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 220,000 220,000 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 175,000 182,875 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 950,000 1,045,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 284,000 294,650 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 365,000 396,317 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 385,000 414,838 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 190,000 200,925 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 245,000 254,800 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 125,000 116,174 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $125,000 128,125 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 105,000 109,662 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 385,000 405,694 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 450,000 471,375 Williams Cos., Inc. (The) notes 7 3/4s, 2031 158,000 171,885 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 750,000 804,375 Financials (4.3%) Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 448,000 462,560 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 335,000 371,850 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,551,000 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 315,000 391,388 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 375,000 351,563 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,080,000 1,038,593 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 250,000 243,770 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 135,000 197,247 46 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Financials cont. Boparan Finance PLC 144A company guaranty sr. unsec. unsub. notes 9 7/8s, 2018 (United Kingdom) GBP 345,000 $613,935 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $135,000 144,619 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 191,000 182,644 CIT Group, Inc. sr. unsec. notes 5s, 2023 255,000 250,856 CIT Group, Inc. sr. unsec. notes 5s, 2022 315,000 313,425 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 310,000 328,213 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 526,400 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 380,000 404,700 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 395,000 329,825 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 190,000 193,325 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 500,000 534,375 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 618,806 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 706,000 758,950 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 475,000 494,000 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 486,000 689,932 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 $783,000 811,384 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 440,000 436,150 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 96,000 104,160 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 20,000 20,200 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 415,000 417,075 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 265,000 296,138 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 670,000 710,694 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, 2049 (United Kingdom) 320,000 308,000 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 177,000 188,505 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 505,000 521,413 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 320,000 316,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 185,000 188,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 180,000 181,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 469,060 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 763,000 787,798 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 438,000 448,950 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 607,000 622,175 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 535,000 579,138 Premier Income Trust 47 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Financials cont. PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 $120,000 $121,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 466,000 459,010 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 600,000 592,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 700,000 928,984 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) $235,000 236,777 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 550,000 564,416 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 500,000 521,857 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 405,000 418,163 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 200,000 200,000 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 371,329 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 182,000 247,876 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 400,000 602,491 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 397,974 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 468,000 482,625 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,650,000 1,760,592 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 1,065,000 1,120,913 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,196,000 3,467,660 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,406,000 2,532,315 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 315,000 318,938 Health care (2.4%) (CHS) Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 70,000 70,438 (CHS) Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 85,000 87,125 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 455,000 466,375 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 308,000 320,320 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 325,000 349,375 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 509,307 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $510,000 543,788 48 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Health care cont. Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 $453,000 $484,710 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 330,000 494,345 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $110,000 112,338 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 696,000 735,150 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 182,000 199,745 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 515,000 529,163 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 227,891 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $360,000 403,200 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 754,000 1,304,350 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $175,000 174,563 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 185,000 198,875 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 370,000 393,125 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 137,813 HCA, Inc. sr. notes 6 1/2s, 2020 1,898,000 2,092,545 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 128,000 144,640 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 740,000 804,750 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 200,000 207,000 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 386,000 412,055 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 202,000 214,120 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 415,000 437,825 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 335,000 376,038 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 342,000 341,145 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 911,000 1,047,650 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 291,000 328,830 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 245,000 254,188 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 269,000 291,865 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 277,000 299,160 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 540,000 569,700 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 135,000 140,738 Premier Income Trust 49 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Health care cont. Service Corp. International/US sr. notes 7s, 2019 $180,000 $191,700 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 175,000 176,969 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 285,000 299,963 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 386,650 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 115,000 111,406 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 360,000 345,150 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 455,000 502,775 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 225,000 236,813 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 75,425 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 181,475 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 70,000 74,725 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 74,463 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 505,000 553,606 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 315,000 326,025 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 180,000 188,100 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 260,000 265,850 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 252,000 233,100 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,085,000 1,071,438 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 183,000 198,555 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 956,000 1,113,740 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,311,000 1,389,660 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 221,000 235,918 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 315,000 347,288 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 505,000 518,888 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 105,000 107,888 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 85,000 97,538 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 250,000 260,000 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 125,000 140,625 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 430,000 442,363 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 670,000 659,113 50 Premier Income Trust CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Technology cont. SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 $265,000 $277,588 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 344,000 377,970 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 431,000 470,329 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 380,000 574,022 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 515,000 747,056 Transportation (0.5%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 1,111,000 1,300,445 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $360,000 382,050 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 372,000 400,830 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 705,000 750,825 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 895,000 986,738 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 345,000 341,550 Utilities and power (1.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,328,100 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 310,000 343,325 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 160,000 149,600 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,049,000 1,148,655 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 110,000 113,850 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 85,000 84,363 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 615,000 690,693 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 940,000 1,175 El Paso Corp. sr. unsec. notes 7s, 2017 160,000 180,933 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 577,000 747,222 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 979,000 1,035,293 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 1,390,000 1,462,975 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 346,000 389,683 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 208,000 223,860 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 120,000 132,600 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 644,000 740,600 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 261,401 266,629 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 150,000 145,625 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 441,000 465,255 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 112,875 Premier Income Trust 51 CORPORATE BONDS AND NOTES (31.5%)* cont. Principal amount Value Utilities and power cont. Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 $100,000 $99,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,525,000 1,666,169 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,502,188 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 280,000 273,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 230,000 209,588 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 145,000 177,206 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 205,000 151,188 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 364,000 509,435 Total corporate bonds and notes (cost $241,144,508) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $884,621 $1,000,515 U.S. Government Agency Mortgage Obligations (18.6%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 2,217 2,299 5 1/2s, TBA, February 1, 2044 5,000,000 5,505,469 4 1/2s, TBA, February 1, 2044 26,000,000 27,893,125 4s, TBA, February 1, 2044 96,000,000 100,567,498 3s, TBA, February 1, 2044 13,000,000 12,641,485 Total U.S. government and agency mortgage obligations (cost $145,262,162) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.7%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $658,958 $417,384 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 1,665,000 1,323,675 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 8,973,000 7,739,213 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 8,117,800 4,870,680 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 200,000 198,592 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) BRL 3,500 1,363,360 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 347,500,000 654,476 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $375,000 366,563 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 565,000 600,595 52 Premier Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.7%)* cont. Principal amount/units Value Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) $620,000 $641,700 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 425,000 381,225 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 1,000,000 1,030,200 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 468,000 491,863 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 1,677,959 1,569,227 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 783,858 525,085 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 663,858 445,148 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 825,858 555,347 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 971,858 655,870 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 2,581,858 1,752,044 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 935,858 639,123 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 1,575,858 1,085,506 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 1,771,858 1,234,067 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 1,369,858 961,434 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 741,858 525,315 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 1,261,859 908,338 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 585,859 427,012 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 2,943,859 2,179,898 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 621,859 468,918 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 1,831,859 1,414,805 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 711,859 562,340 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 1,673,859 1,359,035 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 4,471,859 3,754,056 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 540,348 468,182 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 1,854,300 1,670,272 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $900,000 896,701 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 1,755,000 1,503,245 Premier Income Trust 53 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.7%)* cont. Principal amount/units Value Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) $1,555,000 $1,547,847 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 22,650,000 638,521 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $1,275,000 1,071,000 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 3,519,000 5,432,878 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 1,019,000 1,429,353 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $47,905 55,667 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 200,000 194,634 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 465,000 464,535 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 4,338,406 5,002,182 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 400,000 417,908 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 300,000 287,652 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 179,371 178,955 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 1,019,000 1,547,984 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $440,000 456,482 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 3,785,000 4,337,572 Ukraine (Government of) 144A bonds 7 3/4s, 2020 (Ukraine) 230,000 198,950 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 700,000 683,492 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 3,240,000 3,026,202 Ukraine (Government of) 144A sr. unsec. notes 7.8s, 2022 (Ukraine) 225,000 190,733 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 1,120,000 1,019,200 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 650,000 368,030 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 2,215,000 2,106,332 Total foreign government and agency bonds and notes (cost $76,898,004) SENIOR LOANS (1.6%)* c Principal amount Value Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 $480,000 $471,600 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 316,800 318,384 Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 348,241 347,993 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 490,000 487,550 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 53,347 53,764 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 2,069,191 1,987,716 Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 529,000 540,608 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 325,000 328,308 54 Premier Income Trust SENIOR LOANS (1.6%)* c cont. Principal amount Value Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 $973,000 $943,463 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 336,720 338,244 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 444,077 448,835 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 683,288 691,402 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 493,819 464,807 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 343,275 346,511 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 225,956 226,746 Motor City Casino bank term loan FRN Ser. B, 5s, 2017 489,629 494,526 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 116,972 119,020 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 588,525 595,306 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 199,362 199,362 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 245,000 249,900 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 295,000 296,325 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 1,360,286 944,670 Travelport, LLC bank term loan FRN 9 1/2s, 2016 599,922 619,670 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 122,420 124,971 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 308,450 311,791 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 307,675 310,559 WR Grace & Co. bank term loan FRN 3s, 2021 250,526 251,257 WR Grace & Co. bank term loan FRN Ser. DD, 3s, 2021 89,474 89,667 Total senior loans (cost $12,760,761) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 815 $788,793 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,450 450,401 M/I Homes, Inc. $2.438 pfd. 8,790 219,838 Total preferred stocks (cost $1,108,497) COMMON STOCKS (0.1%)* Shares Value Tribune Co. † 7,741 $576,705 Tribune Co. Class 1C F 675,896 168,974 Total common stocks (cost $373,503) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $48,576,700 $453,221 Total purchased swap options outstanding (cost $551,346) Premier Income Trust 55 PURCHASED TBA COMMITMENT OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/$100.50 $28,000,000 $218,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.20 29,000,000 196,330 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.05 28,000,000 175,840 Total purchased TBA commitment options outstanding (cost $834,688) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $230,000 $331,919 Total convertible bonds and notes (cost $248,325) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 4,800 $309,264 Total convertible preferred stocks (cost $240,000) WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 117 $10,732 Total warrants (cost $351) SHORT-TERM INVESTMENTS (7.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L 3,472,912 $3,472,912 SSgA Prime Money Market Fund zero% P 980,000 980,000 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 # ∆ § $9,494,000 9,491,408 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, May 29, 2014 # ∆ § 35,440,000 35,436,314 U.S. Treasury Bills with an effective yield of 0.09%, April 3, 2014 6,428,000 6,427,814 Total short-term investments (cost $55,797,751) TOTAL INVESTMENTS Total investments (cost $895,562,272) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona 56 Premier Income Trust Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changesin the market interest rates. As interest rates rise, inverse floaters produce less current income. The rateshown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $788,606,235. † Non-income-producing security. The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $304,251,368 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. Premier Income Trust 57 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.9% Brazil 0.7% Russia 2.4 Germany 0.6 Greece 2.3 Ireland 0.6 Argentina 1.5 Ukraine 0.5 Venezuela 1.5 Indonesia 0.5 United Kingdom 1.4 Mexico 0.5 Luxembourg 1.2 Turkey 0.5 Canada 0.8 Other 3.1 Total 100.0% FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $301,939,699) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Chilean Peso Sell 4/16/14 $1,964,363 $2,009,677 $45,314 Euro Buy 3/19/14 1,980,594 2,009,914 (29,320) Euro Sell 3/19/14 1,980,594 2,004,497 23,903 Singapore Dollar Sell 2/19/14 654,790 682,743 27,953 Swiss Franc Sell 3/19/14 2,113,692 2,115,767 2,075 Barclays Bank PLC Australian Dollar Sell 4/16/14 1,976,535 1,968,709 (7,826) Brazilian Real Buy 4/2/14 1,344,405 1,353,572 (9,167) Brazilian Real Sell 4/2/14 1,344,405 1,357,199 12,794 British Pound Sell 3/19/14 898,266 893,117 (5,149) Canadian Dollar Sell 4/16/14 1,686,116 1,758,700 72,584 Euro Sell 3/19/14 3,071,842 3,065,175 (6,667) Japanese Yen Sell 2/19/14 3,192,002 3,345,681 153,679 Mexican Peso Buy 4/16/14 41,654 42,418 (764) Norwegian Krone Buy 3/19/14 90,865 95,892 (5,027) Polish Zloty Buy 3/19/14 1,072,991 1,087,663 (14,672) Polish Zloty Sell 3/19/14 1,072,991 1,098,551 25,560 Singapore Dollar Sell 2/19/14 651,501 677,960 26,459 Swiss Franc Sell 3/19/14 4,261,035 4,289,753 28,718 Turkish Lira Sell 3/19/14 1,171,176 1,111,224 (59,952) Citibank, N.A. Brazilian Real Sell 4/2/14 217,905 228,264 10,359 Canadian Dollar Sell 4/16/14 434,728 456,630 21,902 Chilean Peso Sell 4/16/14 2,329,149 2,337,438 8,289 58 Premier Income Trust FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $301,939,699) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Euro Buy 3/19/14 $152,405 $174,881 $(22,476) Japanese Yen Buy 2/19/14 2,424,835 2,400,248 24,587 Japanese Yen Sell 2/19/14 2,424,835 2,415,733 (9,102) New Taiwan Dollar Buy 2/19/14 3,655,580 3,765,926 (110,346) New Taiwan Dollar Sell 2/19/14 3,655,579 3,777,123 121,544 Swiss Franc Sell 3/19/14 3,867,911 3,878,863 10,952 Credit Suisse International Australian Dollar Sell 4/16/14 1,978,451 1,982,338 3,887 British Pound Sell 3/19/14 1,208,370 1,195,609 (12,761) Canadian Dollar Sell 4/16/14 1,873,989 1,929,015 55,026 Euro Sell 3/19/14 1,146,142 1,148,914 2,772 Indian Rupee Buy 2/19/14 1,185,785 1,190,442 (4,657) Indian Rupee Sell 2/19/14 1,185,785 1,203,515 17,730 Indian Rupee Buy 5/21/14 3,476,203 3,476,539 (336) Japanese Yen Buy 2/19/14 3,985,701 3,980,455 5,246 Japanese Yen Sell 2/19/14 3,985,701 3,984,264 (1,437) Mexican Peso Buy 4/16/14 1,441,842 1,488,364 (46,522) New Zealand Dollar Sell 4/16/14 1,944,487 1,984,103 39,616 Norwegian Krone Buy 3/19/14 1,968,187 2,022,054 (53,867) Norwegian Krone Sell 3/19/14 1,968,187 2,001,969 33,782 Singapore Dollar Sell 2/19/14 1,008,894 1,055,223 46,329 South African Rand Sell 4/16/14 1,186,950 1,170,984 (15,966) South Korean Won Buy 2/19/14 5,064,380 5,067,307 (2,927) South Korean Won Sell 2/19/14 5,064,380 5,059,742 (4,638) Swedish Krona Sell 3/19/14 2,454,477 2,441,451 (13,026) Swiss Franc Sell 3/19/14 3,420,833 3,408,308 (12,525) Deutsche Bank AG Australian Dollar Sell 4/16/14 2,101,609 2,134,961 33,352 Canadian Dollar Sell 4/16/14 3,856,168 3,964,855 108,687 Euro Sell 3/19/14 2,807,089 2,811,244 4,155 Japanese Yen Buy 2/19/14 2,954,068 3,010,548 (56,480) Japanese Yen Sell 2/19/14 2,954,068 2,936,770 (17,298) Polish Zloty Buy 3/19/14 1,002,129 1,015,776 (13,647) Polish Zloty Sell 3/19/14 1,002,129 1,025,196 23,067 Swiss Franc Sell 3/19/14 6,226,547 6,263,105 36,558 Goldman Sachs International British Pound Buy 3/19/14 2,317,973 2,307,431 10,542 British Pound Sell 3/19/14 2,317,973 2,303,758 (14,215) Canadian Dollar Sell 4/16/14 1,925,350 2,008,960 83,610 Chilean Peso Buy 4/16/14 158,235 161,484 (3,249) Chilean Peso Sell 4/16/14 158,235 164,604 6,369 Euro Sell 3/19/14 3,252,841 3,275,561 22,720 Premier Income Trust 59 FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $301,939,699) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Japanese Yen Buy 2/19/14 $3,075,579 $3,038,413 $37,166 Japanese Yen Sell 2/19/14 3,075,579 3,078,661 3,082 HSBC Bank USA, National Association Canadian Dollar Buy 4/16/14 1,970,974 2,019,470 (48,496) Canadian Dollar Sell 4/16/14 1,970,974 2,056,079 85,105 Euro Sell 3/19/14 397,198 389,118 (8,080) Japanese Yen Sell 2/19/14 2,061,019 2,009,872 (51,147) New Taiwan Dollar Buy 2/19/14 3,655,580 3,765,073 (109,493) New Taiwan Dollar Sell 2/19/14 3,655,579 3,775,498 119,919 JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 874,386 845,991 (28,395) British Pound Sell 3/19/14 1,585,195 1,558,998 (26,197) Canadian Dollar Sell 4/16/14 3,129,949 3,217,038 87,089 Euro Sell 3/19/14 451,686 442,849 (8,837) Japanese Yen Buy 2/19/14 2,100,291 2,090,261 10,030 Japanese Yen Sell 2/19/14 2,100,291 2,090,835 (9,456) Mexican Peso Buy 4/16/14 1,007,169 1,025,336 (18,167) New Taiwan Dollar Buy 2/19/14 6,387,676 6,565,939 (178,263) New Taiwan Dollar Sell 2/19/14 6,387,676 6,607,391 219,715 New Zealand Dollar Sell 4/16/14 1,944,406 1,984,062 39,656 Norwegian Krone Buy 3/19/14 358,847 368,714 (9,867) Russian Ruble Sell 3/19/14 620,939 641,456 20,517 Singapore Dollar Buy 2/19/14 4,640,944 4,685,792 (44,848) Singapore Dollar Sell 2/19/14 4,640,944 4,764,389 123,445 South Korean Won Buy 2/19/14 6,471,072 6,470,855 217 South Korean Won Sell 2/19/14 6,471,072 6,445,050 (26,022) Swiss Franc Sell 3/19/14 2,012,514 2,044,931 32,417 Royal Bank of Scotland PLC (The) Canadian Dollar Sell 4/16/14 1,918,538 1,983,583 65,045 Euro Sell 3/19/14 3,412,799 3,409,890 (2,909) Japanese Yen Sell 2/19/14 3,066,015 3,099,800 33,785 Mexican Peso Buy 4/16/14 1,158,616 1,180,783 (22,167) State Street Bank and Trust Co. Brazilian Real Buy 4/2/14 1,182,772 1,180,171 2,601 British Pound Buy 3/19/14 2,011,156 2,003,202 7,954 British Pound Sell 3/19/14 2,011,156 2,011,027 (129) Canadian Dollar Sell 4/16/14 1,909,754 1,992,686 82,932 Euro Sell 3/19/14 1,271,303 1,310,080 38,777 Japanese Yen Sell 2/19/14 706,231 814,145 107,914 Mexican Peso Buy 4/16/14 1,073,613 1,093,077 (19,464) New Taiwan Dollar Buy 2/19/14 6,387,679 6,569,700 (182,021) New Taiwan Dollar Sell 2/19/14 6,387,679 6,598,830 211,151 60 Premier Income Trust FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $301,939,699) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Norwegian Krone Buy 3/19/14 $347,189 $356,491 $(9,302) Polish Zloty Buy 3/19/14 1,950,005 1,979,684 (29,679) Polish Zloty Sell 3/19/14 1,950,005 1,994,912 44,907 Singapore Dollar Sell 2/19/14 1,445,473 1,496,709 51,236 South Korean Won Buy 2/19/14 7,041,236 7,052,062 (10,826) South Korean Won Sell 2/19/14 7,041,236 7,001,268 (39,968) Swedish Krona Sell 3/19/14 19,356 19,405 49 Swiss Franc Sell 3/19/14 299,119 299,376 257 UBS AG Australian Dollar Sell 4/16/14 1,970,612 1,972,133 1,521 British Pound Buy 3/19/14 4,053,372 4,072,653 (19,281) British Pound Sell 3/19/14 4,053,372 4,029,754 (23,618) Canadian Dollar Sell 4/16/14 2,550,730 2,650,910 100,180 Euro Sell 3/19/14 1,790,560 1,798,390 7,830 Japanese Yen Buy 2/19/14 2,658,618 2,629,194 29,424 Japanese Yen Sell 2/19/14 2,658,618 2,654,597 (4,021) Mexican Peso Buy 4/16/14 418,492 445,603 (27,111) Norwegian Krone Buy 3/19/14 1,249,157 1,282,787 (33,630) Russian Ruble Buy 3/19/14 489,046 503,241 (14,195) Russian Ruble Sell 3/19/14 489,046 513,588 24,542 Singapore Dollar Sell 2/19/14 285,492 345,302 59,810 South African Rand Sell 4/16/14 1,186,941 1,178,509 (8,432) Swedish Krona Sell 3/19/14 1,678,111 1,683,069 4,958 Swiss Franc Sell 3/19/14 3,313,697 3,315,925 2,228 WestPac Banking Corp. Canadian Dollar Sell 4/16/14 3,296,221 3,439,064 142,843 Euro Buy 3/19/14 3,986,005 4,021,308 (35,303) Euro Sell 3/19/14 3,986,005 4,007,265 21,260 Japanese Yen Buy 2/19/14 3,187,054 3,196,661 (9,607) Japanese Yen Sell 2/19/14 3,187,054 3,192,627 5,573 Total FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 5 $511,682 Mar-14 $13,953 Euro-Bobl 5 yr (Long) 15 2,563,810 Mar-14 19,168 Euro-Bund 10 yr (Short) 62 12,031,155 Mar-14 (205,913) Euro-Buxl 30 yr (Short) 21 3,633,235 Mar-14 (116,194) Premier Income Trust 61 FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Japanese Government Bond 10 yr (Short) 2 $2,833,317 Mar-14 $(11,558) Japanese Government Bond 10 yr Mini (Long) 14 1,983,733 Mar-14 9,127 U.K. Gilt 10 yr (Short) 12 2,177,640 Mar-14 (64,324) U.S. Treasury Bond 30 yr (Long) 32 4,275,000 Mar-14 100,439 U.S. Treasury Note 10 yr (Long) 199 25,024,250 Mar-14 165,325 U.S. Treasury Note 5 yr (Short) 167 20,144,375 Mar-14 31,198 Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/14 (premiums $534,343) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/May-19 May-14/1.5775 $97,153,400 $300,204 Total WRITTEN TBA COMMITMENT OPTIONS OUTSTANDING at 1/31/14 (premiums $775,078) (Unaudited) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/$99.50 $28,000,000 $126,700 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.20 29,000,000 112,259 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.05 28,000,000 100,100 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/98.50 28,000,000 74,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/98.20 29,000,000 66,149 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/98.05 28,000,000 58,968 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Bank of America N.A. 2.60/3 month USD-LIBOR-BBA/ Mar-24 (Purchased) Mar-14/2.60 $60,497,200 $(6,051) (2.84)/3 month USD-LIBOR-BBA/ Mar-24 (Purchased) Mar-14/2.84 60,497,200 (78,041) 3.04/3 month USD-LIBOR-BBA/ Mar-24 (Written) Mar-14/3.04 60,497,200 11,494 (2.60)/3 month USD-LIBOR-BBA/ Jan-25 (Written) Jan-15/2.60 60,497,200 (33,878) 62 Premier Income Trust FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/ Oct-17 (Purchased) Oct-14/1.56 $191,990,000 $(73,148) 1.03/6 month EUR-EURIBOR_Reuters/ Oct-17 (Written) Oct-14/1.03 153,592,000 (61,523) JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/ Oct-16 (Purchased) Oct-14/1.115 76,796,000 (18,431) 2.777/3 month USD-LIBOR-BBA/ May-24 (Purchased) May-14/2.777 48,576,700 (129,700) (1.60)/3 month USD-LIBOR-BBA/ May-19 (Written) May-14/1.60 97,153,400 218,595 0.862/6 month EUR-EURIBOR_Reuters/ Oct-16 (Written) Oct-14/0.862 57,597,000 7,768 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/14 (proceeds receivable $27,109,063) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2044 $26,000,000 2/13/14 $27,237,031 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 10,171,000 $— 12/5/18 3 month CAD-BA- 2.1125% $103,463 CDOR CAD 28,636,000 — 1/7/24 3.09% 3 month CAD- (724,322) BA-CDOR Barclays Bank PLC AUD 39,576,000 — 1/24/24 4.4925% 6 month AUD- (303,995) BBR-BBSW CHF 4,031,000 — 11/18/23 1.492% 6 month CHF- (86,317) LIBOR-BBA CHF 8,016,000 — 12/5/23 1.489% 6 month CHF- (159,963) LIBOR-BBA EUR 95,799,000 E — 8/3/17 1 month EUR- 1.41727% 869,544 EONIA-OIS- COMPOUND GBP 6,323,000 — 8/15/31 3.6% 6 month GBP- (764,641) LIBOR-BBA SEK 26,840,000 — 1/9/24 3 month SEK- 2.815% 84,649 STIBOR-SIDE Premier Income Trust 63 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. AUD 3,922,000 $— 1/13/24 4.614% 6 month AUD- $(67,281) BBR-BBSW AUD 7,801,000 — 1/14/24 4.575% 6 month AUD- (111,348) BBR-BBSW Credit Suisse International AUD 19,714,000 — 11/18/23 6 month AUD-BBR- 4.545% 312,659 BBSW AUD 4,972,250 — 12/16/23 4.63% 6 month AUD- (100,869) BBR-BBSW CHF 4,403,000 — 10/22/23 6 month CHF- 1.51875% 115,402 LIBOR-BBA CHF 6,129,000 — 11/19/23 1.4775% 6 month CHF- (121,519) LIBOR-BBA CHF 7,576,000 — 11/20/23 1.47% 6 month CHF- (143,994) LIBOR-BBA CHF 3,554,000 — 12/4/23 1.4675% 6 month CHF- (63,152) LIBOR-BBA CHF 6,626,000 — 7/18/23 1.4925% 6 month CHF- (157,842) LIBOR-BBA CHF 7,563,000 — 12/19/23 1.5825% 6 month CHF- (217,590) LIBOR-BBA CHF 5,045,000 — 12/19/23 6 month CHF- 1.5825% 145,146 LIBOR-BBA CHF 3,493,000 — 1/9/24 1.56% 6 month CHF- (86,617) LIBOR-BBA CHF 11,385,000 — 1/9/24 1.555% 6 month CHF- (276,377) LIBOR-BBA EUR 32,040,000 — 6/28/14 0.85% 6 month EUR- (281,349) EURIBOR- REUTERS SEK 20,370,000 — 11/28/23 3 month SEK- 2.635% 20,921 STIBOR-SIDE SEK 23,950,000 — 12/19/23 3 month SEK- 2.69% 39,404 STIBOR-SIDE SEK 35,100,000 — 12/23/23 3 month SEK- 2.81% 109,724 STIBOR-SIDE Deutsche Bank AG CAD 3,963,000 — 1/9/24 3.0925% 3 month CAD- (100,591) BA-CDOR Goldman Sachs International AUD 13,873,000 — 11/18/23 6 month AUD-BBR- 4.545% 220,022 BBSW AUD 7,496,000 — 11/20/23 6 month AUD-BBR- 4.535% 112,433 BBSW AUD 7,970,000 — 1/3/24 4.68% 6 month AUD- (181,379) BBR-BBSW 64 Premier Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. CAD 6,316,000 $— 5/30/23 2.534% 3 month CAD- $72,997 BA-CDOR CHF 14,900,000 — 7/2/23 6 month CHF- 1.515% 508,176 LIBOR-BBA CHF 14,900,000 — 7/3/23 6 month CHF- 1.5275% 527,424 LIBOR-BBA CHF 1,627,000 — 9/3/23 6 month CHF- 1.585% 59,620 LIBOR-BBA CHF 13,209,000 — 10/21/23 6 month CHF- 1.55% 390,250 LIBOR-BBA CHF 6,700,000 — 11/7/23 1.475% 6 month CHF- (136,996) LIBOR-BBA CHF 11,993,000 — 11/8/23 6 month CHF- 1.465% 231,838 LIBOR-BBA EUR 414,324,000 E — 8/6/17 1 month EUR- 1.102% 1,950,208 EONIA-OIS- COMPOUND EUR 100,389,000 — 8/30/14 1 year EUR-EONIA- 0.11% (13,201) OIS-COMPOUND EUR 100,389,000 — 8/30/14 0.309% 3 month EUR- (172,414) EURIBOR- REUTERS EUR 100,389,000 — 8/31/14 1 year EUR-EONIA- 0.11% (12,865) OIS-COMPOUND EUR 100,389,000 — 8/31/14 0.314% 3 month EUR- (179,407) EURIBOR- REUTERS EUR 100,389,000 — 9/3/14 1 year EUR-EONIA- 0.086% (46,026) OIS-COMPOUND EUR 100,389,000 — 9/3/14 0.283% 3 month EUR- (136,615) EURIBOR- REUTERS GBP 6,323,000 — 9/23/31 6 month GBP- 3.1175% (1,944) LIBOR-BBA KRW 11,900,000,000 — 7/12/18 3.07% 3 month KRW- (18,557) CD-KSDA- BLOOMBERG KRW 28,260,000,000 — 7/12/15 3 month KRW-CD- 2.771% 15,924 KSDA-BLOOMBERG SEK 18,010,000 — 10/14/23 2.84% 3 month SEK- (85,040) STIBOR-SIDE SEK 29,150,000 — 11/29/23 3 month SEK- 2.60% 15,708 STIBOR-SIDE SEK 32,380,000 — 12/6/23 3 month SEK- 2.72125% 69,383 STIBOR-SIDE Premier Income Trust 65 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. AUD 1,980,750 $— 1/29/24 4.42% 6 month AUD- $(3,962) BBR-BBSW CAD 23,610,000 — 2/26/18 3 month CAD-BA- 1.65% (19,266) CDOR CAD 47,505,500 — 1/7/24 3 month CAD-BA- 3.09185% 1,208,489 CDOR CAD 7,912,000 — 1/7/24 3.088% 3 month CAD- (198,838) BA-CDOR CAD 2,633,000 — 1/15/24 3.031% 3 month CAD- (52,646) BA-CDOR HUF 350,000,000 — 2/4/19 4.79% 6 month (4,960) HUF-BUBOR- REUTERS PLN 4,670,000 — 2/4/19 6 month PLN- 4.04% (1,003) WIBOR-WIBO SEK 31,188,000 — 11/12/23 2.745% 3 month SEK- (82,571) STIBOR-SIDE SEK 31,920,000 — 12/23/23 3 month SEK- 2.80% 95,385 STIBOR-SIDE Total $— E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 48,824,000 E $(261) 9/3/17 1.53% 1 month EUR- $(484,250) EONIA-OIS- COMPOUND EUR 9,695,000 (91) 7/17/23 1.918% 6 month EUR- (253,996) EURIBOR- REUTERS EUR 7,418,000 (70) 7/17/23 1.906% 6 month EUR- (182,889) EURIBOR- REUTERS EUR 1,145,000 (11) 9/3/23 6 month EUR- 2.1825% 60,829 EURIBOR-REUTERS EUR 13,223,000 (128) 10/21/23 6 month EUR- 2.168% 614,772 EURIBOR-REUTERS EUR 99,800,000 E (306) 12/4/16 6 month EUR- 0.926% 163,907 EURIBOR-REUTERS EUR 3,216,000 (32) 12/9/23 2.095% 6 month EUR- (103,431) EURIBOR- REUTERS EUR 15,732,000 E (156) 7/18/23 6 month EUR- 2.932% 218,175 EURIBOR-REUTERS 66 Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) GBP 2,777,000 $(33) 12/19/23 2.90% 6 month GBP- $(72,985) LIBOR-BBA JPY 1,636,542,000 (294) 7/12/43 2.024375% 6 month JPY- (958,204) LIBOR-BBA JPY 512,127,000 (94) 10/3/43 6 month JPY- 1.8425% 91,463 LIBOR-BBA JPY 7,875,924,000 (319) 7/12/18 6 month JPY- 0.5175% 755,040 LIBOR-BBA JPY 818,271,000 (148) 7/18/43 1.9825% 6 month JPY- (392,478) LIBOR-BBA JPY 3,937,962,000 (161) 7/18/18 6 month JPY- 0.4825% 314,666 LIBOR-BBA JPY 5,906,943,000 (243) 8/28/18 0.4475% 6 month JPY- (424,223) LIBOR-BBA JPY 1,232,341,000 (51) 10/3/18 0.403% 6 month JPY- (56,658) LIBOR-BBA JPY 614,550,000 (114) 10/15/43 6 month JPY- 1.73% (66,023) LIBOR-BBA EUR 99,800,000 E (504) 11/25/16 6 month EUR- 0.915% 165,055 EURIBOR-REUTERS EUR 99,800,000 E (504) 11/25/16 6 month EUR- 0.925% 178,515 EURIBOR-REUTERS EUR 99,800,000 E (441) 12/5/16 6 month EUR- 0.918% 148,966 EURIBOR-REUTERS EUR 6,251,000 E (96) 7/19/23 6 month EUR- 2.92% 81,766 EURIBOR-REUTERS JPY 1,232,341,000 (101) 10/3/18 0.403% 6 month JPY- (56,708) LIBOR-BBA JPY 512,127,000 (177) 10/3/43 6 month JPY- 1.843% 91,989 LIBOR-BBA EUR 32,000,000 E (466) 7/2/23 2.895% 6 month EUR- (395,797) EURIBOR- Telerate EUR 32,000,000 E (467) 7/3/23 2.89% 6 month EUR- (385,009) EURIBOR- REUTERS EUR 63,657,000 (1,096) 7/15/23 1.945% 6 month EUR- (1,899,333) EURIBOR- REUTERS EUR 4,081,000 E (60) 9/3/23 3.0925% 6 month EUR- (88,070) EURIBOR- REUTERS EUR 99,800,000 E (506) 11/27/16 6 month EUR- 0.942% 197,357 EURIBOR-REUTERS EUR 7,327,000 (133) 12/12/23 2.081% 6 month EUR- (219,343) EURIBOR- REUTERS Premier Income Trust 67 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 5,966,000 E $(45) 9/20/17 1 month EUR- 1.015% $16,514 EONIA-OIS- COMPOUND EUR 8,067,000 (146) 12/20/23 6 month EUR- 2.037% 187,451 EURIBOR-REUTERS $51,815,100 E (580) 11/21/23 3 month USD- 4.22125% 207,198 LIBOR-BBA 73,577,500 E (408) 11/21/18 2.1525% 3 month USD- 212,231 LIBOR-BBA 82,671,000 E 401,004 3/19/19 3 month USD- 1.90% (405,865) LIBOR-BBA 2,054,000 (129) 9/25/23 3 month USD- 2.92% 51,701 LIBOR-BBA 73,577,500 E (592) 11/20/18 2.14% 3 month USD- 229,705 LIBOR-BBA 51,815,100 E (580) 11/20/23 3 month USD- 4.255% 282,848 LIBOR-BBA 257,222,200 E 3,075,979 3/19/19 3 month USD- 2.00% (689,753) LIBOR-BBA 315,570,300 E 1,546,598 3/19/16 3 month USD- 0.75% 79,196 LIBOR-BBA 28,876,200 E 272,078 3/19/44 3 month USD- 3.75% 923,815 LIBOR-BBA 181,452,700 E 3,049,165 3/19/24 3 month USD- 3.25% (3,461,359) LIBOR-BBA 672,000,000 E (2,184) 12/5/16 3 month USD- 1.237% 985,656 LIBOR-BBA 4,979,000 E (100,482) 3/19/24 3 month USD- 3.15% 32,955 LIBOR-BBA 7,290,000 E (27) 1/10/17 3 month USD- 1.727% (17,305) LIBOR-BBA 230,406,000 E (864) 12/5/16 1.6675% 3 month USD- 635,057 LIBOR-BBA 107,937,000 E (405) 1/21/17 3 month USD- 1.67% (164,469) LIBOR-BBA EUR 27,414,000 E 531,715 3/19/24 6 month EUR- 2.25% (603,363) EURIBOR-REUTERS EUR 168,963,000 E (861) 12/5/16 6 month EUR- 1.1275% (723,242) EURIBOR-REUTERS EUR 5,425,000 E (83) 1/11/17 6 month EUR- 1.148% 21,209 EURIBOR-REUTERS EUR 4,500,000 (81) 1/16/24 6 month EUR- 2.092% 123,637 EURIBOR-REUTERS EUR 79,125,000 E (404) 1/21/17 6 month EUR- 1.031% 169,275 EURIBOR-REUTERS EUR 128,508,000 E (976) 7/28/17 1 month EUR- 0.8575% (210,691) EONIA-OIS- COMPOUND 68 Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) GBP 3,539,000 E $48,145 3/19/24 6 month GBP- 3.00% $(52,387) LIBOR-BBA GBP 6,251,000 (136) 1/9/24 6 month GBP- 2.95% (192,870) LIBOR-BBA GBP 3,534,000 (77) 1/14/24 6 month GBP- 2.82625% (41,124) LIBOR-BBA EUR 6,612,000 (118) 10/22/23 6 month EUR- 2.125% 270,452 EURIBOR-REUTERS Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $838,371 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(5,715) USD-LIBOR) 4.00% 30 year Fannie Mae pools 14,105,818 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 85,819 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,833,981 — 1/12/41 4.50% (1 month Synthetic TRS Index (23,326) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 799,163 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,404 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,320,182 — 1/12/42 4.00% (1 month Synthetic TRS Index (8,588) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,445,323 — 1/12/40 5.00% (1 month Synthetic MBX Index 7,964 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,286,725 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,291 USD-LIBOR) 5.00% 30 year Fannie Mae pools 18,653,169 — 1/12/41 4.00% (1 month Synthetic TRS Index (127,156) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,475,463 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (22,598) USD-LIBOR 6.50% 30 year Fannie Mae pools 522,674 — 1/12/40 4.00% (1 month Synthetic MBX Index 6,037 USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 69 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,445,759 $— 1/12/41 5.00% (1 month Synthetic MBX Index $8,192 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,746,874 — 1/12/41 5.00% (1 month Synthetic MBX Index 38,229 USD-LIBOR) 5.00% 30 year Fannie Mae pools 920,443 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,153) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,586,648 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,680) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,907,467 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (19,730) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,235,591 — 1/12/41 5.00% (1 month Synthetic MBX Index 24,000 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,264,899 — 1/12/40 4.00% (1 month Synthetic MBX Index 14,610 USD-LIBOR) 4.00% 30 year Fannie Mae pools 191,014 — 1/12/38 6.50% (1 month Synthetic TRS Index (303) USD-LIBOR) 6.50% 30 year Fannie Mae pools 590,351 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,345 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,280,261 — 1/12/41 4.00% (1 month Synthetic TRS Index (35,995) USD-LIBOR) 4.00% 30 year Fannie Mae pools 738,405 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,876 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 4,337,276 — 1/12/41 5.00% (1 month Synthetic MBX Index 24,576 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,840,301 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (14,341) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,082,615 — 1/12/40 4.00% (1 month Synthetic MBX Index 35,605 USD-LIBOR) 4.00% 30 year Fannie Mae pools 618,707 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,409 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,736,306 — 1/12/40 4.50% (1 month Synthetic MBX Index 41,881 USD-LIBOR) 4.50% 30 year Fannie Mae pools 70 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $18,210,777 $— 1/12/41 5.00% (1 month Synthetic MBX Index $103,187 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,997,523 — 1/12/41 5.00% (1 month Synthetic MBX Index 22,651 USD-LIBOR) 5.00% 30 year Fannie Mae pools 700,397 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,859 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,271,270 — 1/12/40 5.00% (1 month Synthetic MBX Index 12,515 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,646,537 — 1/12/40 5.00% (1 month Synthetic MBX Index 9,073 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,930,070 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 17,826 USD-LIBOR 4.50% 30 year Fannie Mae pools 10,212,865 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (51,567) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,880,566 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (4,594) USD-LIBOR 6.00% 30 year Fannie Mae pools 8,714,665 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 53,019 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,550,193 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (6,286) USD-LIBOR 5.50% 30 year Fannie Mae pools 775,097 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,143) USD-LIBOR 5.50% 30 year Fannie Mae pools 775,097 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,143) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,555,496 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (6,308) USD-LIBOR 5.50% 30 year Fannie Mae pools 4,040,091 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (16,383) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,555,496 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (6,308) USD-LIBOR 5.50% 30 year Fannie Mae pools 5,701,594 — 1/12/41 4.00% (1 month Synthetic TRS Index (38,867) USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 71 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,224,399 $— 1/12/41 5.00% (1 month Synthetic TRS Index $(3,908) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,339,048 — 1/12/41 5.00% (1 month Synthetic TRS Index (2,352) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,298,291 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,356 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,698,148 — 1/12/41 5.00% (1 month Synthetic TRS Index (2,983) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,243,804 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (16,379) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,827,631 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,491) USD-LIBOR) 6.50% 30 year Fannie Mae pools 405,757 — 1/12/38 6.50% (1 month Synthetic TRS Index (644) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,105,690 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (12,594) USD-LIBOR 5.50% 30 year Fannie Mae pools 312,559 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,578) USD-LIBOR 6.50% 30 year Fannie Mae pools 11,614,262 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 34,920 USD-LIBOR 5.00% 30 year Fannie Mae pools Citibank, N.A. 2,541,644 — 1/12/41 5.00% (1 month Synthetic MBX Index 14,402 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,783,035 — 1/12/41 5.00% (1 month Synthetic MBX Index 32,768 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,354,608 — 1/12/41 5.00% (1 month Synthetic MBX Index 30,341 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,185,065 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 25,462 USD-LIBOR 4.50% 30 year Fannie Mae pools 30,804,000 — 2/3/16 1.795% USA Non Revised (4,929) Consumer Price Index-Urban (CPI-U) 72 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $6,775,683 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $46,189 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,464,664 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 23,618 USD-LIBOR 4.00% 30 year Fannie Mae pools 5,423,904 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 32,999 USD-LIBOR 4.50% 30 year Fannie Mae pools 7,701,000 — 1/31/16 1.795% USA Non Revised 39 Consumer Price Index-Urban (CPI-U) Credit Suisse International 1,927,678 — 1/12/41 5.00% (1 month Synthetic MBX Index 10,923 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,147,432 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,843) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,772,826 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,037 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,712,659 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 18,492 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,578,070 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 27,853 USD-LIBOR 4.50% 30 year Fannie Mae pools 8,014,243 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 48,758 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,768,480 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 22,927 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,550,129 — 1/12/41 5.00% (1 month Synthetic TRS Index (6,237) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,546,446 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 10,663 USD-LIBOR 5.00% 30 year Fannie Mae pools 3,892,464 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 11,703 USD-LIBOR 5.00% 30 year Fannie Mae pools 3,791,213 — 1/12/41 5.00% (1 month Synthetic MBX Index (6,660) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Premier Income Trust 73 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG $2,147,432 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(10,843) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 2,315,552 — 1/12/39 6.00% (1 month Synthetic TRS Index (5,371) USD-LIBOR) 6.00% 30 year Fannie Mae pools 889,574 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,413) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,275,591 — 1/12/42 4.00% (1 month Synthetic TRS Index (21,308) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,275,591 — 1/12/42 4.00% (1 month Synthetic TRS Index (21,308) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,470,981 — 1/12/41 4.50% (1 month Synthetic TRS Index (57,621) USD-LIBOR) 4.50% 30 year Fannie Mae pools 8,789,772 — 1/12/41 4.50% (1 month Synthetic TRS Index (53,476) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,360,183 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,868) USD-LIBOR 6.50% 30 year Fannie Mae pools 510,981 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,580) USD-LIBOR 6.50% 30 year Fannie Mae pools 16,364,723 — 1/12/41 4.50% (1 month Synthetic TRS Index (99,562) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,103,844 — 1/12/41 4.50% (1 month Synthetic TRS Index (24,967) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,111,643 — 1/12/39 6.00% (1 month Synthetic TRS Index (2,579) USD-LIBOR) 6.00% 30 year Fannie Mae pools 167,191 — 1/12/39 6.00% (1 month Synthetic TRS Index (388) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,319,154 — 1/12/40 4.00% (1 month Synthetic TRS Index (13,632) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,118,424 — 1/12/39 6.00% (1 month Synthetic TRS Index (2,594) USD-LIBOR) 6.00% 30 year Fannie Mae pools 74 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,236,737 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(5,188) USD-LIBOR) 6.00% 30 year Fannie Mae pools 63,993 — 1/12/38 6.50% (1 month Synthetic TRS Index (102) USD-LIBOR) 6.50% 30 year Fannie Mae pools 958,828 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,841) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,863,434 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,409) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,150,487 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,809) USD-LIBOR 6.50% 30 year Fannie Mae pools 88,152 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (445) USD-LIBOR 6.50% 30 year Fannie Mae pools 235,144 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,187) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,455,773 — 1/12/42 4.00% (1 month Synthetic TRS Index (48,501) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,880,663 — 1/12/41 4.50% (1 month Synthetic TRS Index (35,777) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,452,316 — 1/12/42 4.00% (1 month Synthetic TRS Index (41,974) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,073,756 — 1/12/41 4.50% (1 month Synthetic TRS Index (12,617) USD-LIBOR) 4.50% 30 year Fannie Mae pools 29,134,000 — 8/9/18 2.2575% USA Non Revised 355,610 Consumer Price Index-Urban (CPI-U) 29,134,000 — 8/15/18 2.225% USA Non Revised 308,529 Consumer Price Index-Urban (CPI-U) 5,821,589 (12,734) 1/12/41 5.00% (1 month Synthetic TRS Index (38,264) USD-LIBOR) 5.00% 30 year Fannie Mae pools Premier Income Trust 75 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $9,866,253 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(67,257) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,371,919 — 1/12/41 4.50% (1 month Synthetic TRS Index (38,766) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,724,498 — 1/12/41 4.00% (1 month Synthetic TRS Index (40,147) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $9,980 $146,000 5/11/63 300 bp $6,035 BBB– Index CMBX NA BBB–/P 19,586 325,000 5/11/63 300 bp 10,805 BBB– Index CMBX NA BBB–/P 40,127 650,000 5/11/63 300 bp 22,567 BBB– Index CMBX NA BBB–/P 38,247 671,000 5/11/63 300 bp 20,119 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 77,713 701,000 5/11/63 300 bp 58,774 BBB– Index Irish Gov’t, 4.50%, — (81,643) 1,019,000 9/20/17 (100 bp) (88,284) 4/18/2020 Obrigacoes Do — (166,263) 1,019,000 9/20/17 (100 bp) (121,917) Tesouro, 5.45%, 9/23/13 Credit Suisse International CMBX NA BBB–/P 6,563 343,000 5/11/63 300 bp (2,704) BBB– Index CMBX NA BBB–/P 48,395 608,000 5/11/63 300 bp 31,969 BBB– Index CMBX NA BBB–/P 7,303 629,000 5/11/63 300 bp (9,691) BBB– Index CMBX NA BBB–/P 48,442 665,000 5/11/63 300 bp 30,476 BBB– Index CMBX NA BBB–/P 11,523 750,000 5/11/63 300 bp (8,739) BBB– Index CMBX NA BBB–/P 85,870 760,000 5/11/63 300 bp 65,338 BBB– Index 76 Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $62,716 $786,000 5/11/63 300 bp $41,482 BBB– Index CMBX NA BBB–/P 61,012 788,000 5/11/63 300 bp 39,723 BBB– Index CMBX NA BBB–/P 51,903 789,000 5/11/63 300 bp 30,587 BBB– Index CMBX NA BBB–/P 24,251 797,000 5/11/63 300 bp 2,718 BBB– Index CMBX NA BBB–/P 14,042 797,000 5/11/63 300 bp (7,490) BBB– Index CMBX NA BBB–/P 73,649 961,000 5/11/63 300 bp 47,686 BBB– Index CMBX NA BBB–/P 66,890 1,630,000 5/11/63 300 bp 22,853 BBB– Index CMBX NA BBB–/P 24,887 520,000 5/11/63 300 bp 10,838 BBB– Index CMBX NA BBB–/P 28,168 652,000 5/11/63 300 bp 10,553 BBB– Index CMBX NA — (39,321) 696,000 1/17/47 (300 bp) 2,602 BBB– Index CMBX NA — (42,354) 696,000 1/17/47 (300 bp) (431) BBB– Index CMBX NA — (42,354) 696,000 1/17/47 (300 bp) (431) BBB– Index Spain Gov’t, 5.50%, — (120,132) 1,019,000 9/20/17 (100 bp) (118,007) 7/30/2017 Deutsche Bank AG Republic of CC/F 161,962 1,385,000 3/20/17 500 bp (498,388) Argentina, 8.28%, 12/31/33 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” Premier Income Trust 77 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $576,705 $— $168,974 Total common stocks — Convertible bonds and notes — 331,919 — Convertible preferred stocks 309,264 — — Corporate bonds and notes — 248,719,578 — Foreign government and agency bonds and notes — 76,296,603 — Mortgage-backed securities — 387,996,002 — Preferred stocks 450,401 1,008,631 — Purchased options outstanding — 590,570 — Purchased swap options outstanding — 453,221 — Senior loans — 12,602,955 — U.S. government and agency mortgage obligations — 147,610,391 — Warrants — 10,732 — Short-term investments 4,452,912 51,355,536 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,362,305 $— Futures contracts (58,779) — — Written options outstanding — (539,076) — Written swap options outstanding — (300,204) — Forward premium swap option contracts — (162,915) — TBA sale commitments — (27,237,031) — Interest rate swap contracts — (11,735,556) — Total return swap contracts — 486,115 — Credit default contracts — (872,119) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 78 Premier Income Trust Statement of assets and liabilities 1/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $892,089,360) $929,461,482 Affiliated issuers (identified cost $3,472,912) (Notes 1 and 5) 3,472,912 Foreign currency (cost $126,091) (Note 1) 126,283 Dividends, interest and other receivables 10,711,174 Receivable for investments sold 9,808,640 Receivable for sales of delayed delivery securities (Note 1) 27,143,729 Receivable for variation margin (Note 1) 10,020,323 Unrealized appreciation on forward premium swap option contracts (Note 1) 237,857 Unrealized appreciation on forward currency contracts (Note 1) 2,975,255 Unrealized appreciation on OTC swap contracts (Note 1) 9,358,851 Premium paid on OTC swap contracts (Note 1) 504,801 Total assets LIABILITIES Payable to custodian 127,258 Payable for investments purchased 12,420,884 Payable for purchases of delayed delivery securities (Note 1) 146,216,252 Payable for shares of the fund repurchased (Note 4) 1,575,252 Payable for compensation of Manager (Note 2) 1,415,014 Payable for custodian fees (Note 2) 55,112 Payable for investor servicing fees (Note 2) 66,816 Payable for Trustee compensation and expenses (Note 2) 261,491 Payable for administrative services (Note 2) 1,375 Payable for variation margin (Note 1) 10,326,332 Distributions payable to shareholders 3,419,521 Unrealized depreciation on OTC swap contracts (Note 1) 7,123,115 Premium received on OTC swap contracts (Note 1) 963,229 Unrealized depreciation on forward currency contracts (Note 1) 1,612,950 Unrealized depreciation on forward premium swap option contracts (Note 1) 400,772 Written options outstanding, at value (premiums $1,309,421) (Notes 1 and 3) 839,280 TBA sale commitments, at value (proceeds receivable $27,109,063) (Note 1) 27,237,031 Collateral on certain derivative contracts, at value (Note 1) 980,000 Other accrued expenses 173,388 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,008,136,704 Undistributed net investment income (Note 1) 7,246,432 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (262,778,639) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 36,001,738 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($788,606,235 divided by 130,948,832 shares) $6.02 The accompanying notes are an integral part of these financial statements. Premier Income Trust 79 Statement of operations Six months ended 1/31/14 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $12,639) (including interest income of $6,848 from investments in affiliated issuers) (Note 5) $25,700,414 Dividends 87,881 Total investment income EXPENSES Compensation of Manager (Note 2) 2,913,467 Investor servicing fees (Note 2) 202,184 Custodian fees (Note 2) 57,167 Trustee compensation and expenses (Note 2) 30,285 Administrative services (Note 2) 13,080 Other 249,957 Total expenses Expense reduction (Note 2) (46) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (4,684,697) Net realized loss on swap contracts (Note 1) (10,457,299) Net realized loss on futures contracts (Note 1) (3,043,055) Net realized loss on foreign currency transactions (Note 1) (5,928,845) Net realized gain on written options (Notes 1 and 3) 5,281,015 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 2,026,602 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 18,950,437 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 80 Premier Income Trust Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/14* Year ended 7/31/13 Operations: Net investment income $22,322,201 $46,039,850 Net realized gain (loss) on investments and foreign currency transactions (18,832,881) 23,965,221 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 20,977,039 2,826,957 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (20,931,956) (46,497,499) Increase in capital share transactions from reinvestment of distributions — 268,669 Decrease from shares repurchased (Note 4) (40,361,471) (19,246,949) Total increase (decrease) in net assets NET ASSETS Beginning of period 825,433,303 818,077,054 End of period (including undistributed net investment income of $7,246,432 and $5,856,187, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 138,455,453 142,024,455 Shares issued in connection with reinvestment of distributions — 46,339 Shares repurchased (Note 4) (7,506,621) (3,615,157) Retirement of shares held by the fund — (184) Shares outstanding at end of period 130,948,832 138,455,453 * Unaudited The accompanying notes are an integral part of these financial statements. Premier Income Trust 81 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 1/31/14 7/31/13 7/31/12 7/31/11 7/31/10 7/31/09 Net asset value, beginning of period Investment operations: Net investment income a .17 .32 .27 .45 .61 .30 Net realized and unrealized gain (loss) on investments .01 .19 (.28) .09 .81 (.64) Total from investment operations Less distributions: From net investment income (.16) (.33) (.34) (.68) (.84) (.52) From return of capital — — (.06) — — — Total distributions Increase from shares repurchased — — — Net asset value, end of period Market price, end of period Total return at market price (%) b 5.66 * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .43* .86 .88 .85 .87 e .93 e,f Ratio of net investment income to average net assets (%) 2.76* 5.49 4.80 7.16 9.78 5.92 f Portfolio turnover (%) d 108* 215 153 294 85 230 * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% and 0.05% of average net assets for the periods ended July 31, 2010 and July 31, 2009, respectively. f Reflects waivers of certain fund expenses in connection with Putnam Prime Money Market Fund in effect during the period. As a result of such waivers, the expenses of the fund for the period ended July 31, 2009, reflect a reduction of less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 82 Premier Income Trust Notes to financial statements 1/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through January 31, 2014. Putnam Premier Income Trust (the fund) is a non-diversified Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The investment objective of the fund is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Premier Income Trust 83 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally 84 Premier Income Trust received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest Premier Income Trust 85 rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. 86 Premier Income Trust OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,311,598 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,919,077 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,887,649. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and Premier Income Trust 87 borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2013, the fund had a capital loss carryover of $228,217,030 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $29,532,849 $29,765,679 $59,298,528 * 6,338,093 N/A 6,338,093 July 31, 2015 17,302,669 N/A 17,302,669 July 31, 2016 58,742,308 N/A 58,742,308 July 31, 2017 86,535,432 N/A 86,535,432 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer certain capital losses of $1,360,010 recognized during the period between November 1, 2012 and July 31, 2013 to its fiscal year ending July 31, 2014. The aggregate identified cost on a tax basis is $909,443,494, resulting in gross unrealized appreciation and depreciation of $37,398,286 and $13,907,386, respectively, or net unrealized appreciation of $23,490,900. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. 88 Premier Income Trust Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net net assets, assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net net assets, assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net net assets, assets, 0.550% of the next $5 billion of average net 0.450% of the next $5 billion of average net assets, assets, 0.525% of the next $5 billion of average net 0.440% of the next $5 billion of average net assets, assets, 0.505% of the next $5 billion of average net 0.430% of the next $8.5 billion of average assets, net assets and 0.490% of the next $5 billion of average net 0.420% of any excess thereafter. assets, The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $46 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $511, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning Premier Income Trust 89 the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $796,003,208 and $826,982,777, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $6,483,750 and $6,484,844, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $304,213,200 $3,353,951 $— $— Options opened 553,473,400 5,806,170 170,000,000 775,078 Options exercised (38,026,700) (413,426) — — Options expired — Options closed (722,506,500) (8,212,352) — — Written options outstanding at the end of the reporting period $97,153,400 $534,343 $170,000,000 $775,078 Note 4: Shares repurchased In September 2013, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 7,506,621 common shares for an aggregate purchase price of $40,361,471, which reflects a weighted-average discount from net asset value per share of 10.55%. At the close of the reporting period, Putnam Investments, LLC owned 1,714 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $9,238. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $19,883,474 $184,197,011 $200,607,573 $6,848 $3,472,912 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 90 Premier Income Trust Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $49,300,000 Purchased swap option contracts (contract amount) $366,600,000 Written TBA commitment option contracts (contract amount) (Note 3) $72,900,000 Written swap option contracts (contract amount) (Note 3) $377,400,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $639,100,000 OTC interest rate swap contracts (notional) $2,307,100,000 Centrally cleared interest rate swap contracts (notional) $3,189,800,000 OTC total return swap contracts (notional) $715,500,000 OTC credit default contracts (notional) $22,600,000 Warrants (number of warrants) 100 Premier Income Trust 91 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $172,240 Payables $1,044,359 Foreign exchange contracts Receivables 2,975,255 Payables 1,612,950 Equity contracts Investments 10,732 Payables — Investments, Payables, Receivables, Net Net assets — assets — Unrealized Unrealized Interest rate contracts appreciation 17,794,809* depreciation 29,061,433* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $905,667 $905,667 Foreign exchange contracts — — (5,881,069) — $(5,881,069) Interest rate contracts (2,061,752) (3,043,055) — (11,362,966) $(16,467,773) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $361,713 $361,713 Foreign exchange contracts — — — 1,974,478 — 1,974,478 Equity contracts 1,430 — 1,430 Interest rate contracts — 454,149 (7,397) — 1,578,105 2,024,857 Total 92 Premier Income Trust This page left blank intentionally. Premier Income Trust 93 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $103,463 $954,193 $— $— $743,256 $— $4,173,983 $— $1,303,874 $— $— $— $— $— $7,278,769 Centrally cleared Interest rate swap contracts § — — 9,988,603 — 9,988,603 OTC Total return swap contracts* # 85,819 488,825 — 205,818 180,356 — 664,139 — 1,624,957 OTC Credit default swap contracts* # — 44,346 — — 127,894 — 172,240 Futures contracts § — 31,720 — 31,720 Forward currency contracts # 99,245 319,794 — 197,633 204,388 205,819 163,489 205,024 533,086 — 98,830 547,778 230,493 169,676 2,975,255 Forward premium swap option contracts # 11,494 — 226,363 — 237,857 Purchased swap options** # — 453,221 — 453,221 Purchased options** # — 590,570 — 590,570 Total Assets Liabilities: OTC Interest rate swap contracts* # 724,322 1,314,916 — 178,629 1,449,309 100,591 984,444 — 363,246 — 5,115,457 Centrally cleared Interest rate swap contracts § — — 10,240,037 — 10,240,037 OTC Total return swap contracts* # 29,041 419,072 — 4,929 23,740 10,843 505,047 — 146,170 — 1,138,842 OTC Credit default swap contracts* # 48,414 25,580 — — 310,015 660,350 — 1,044,359 Futures contracts § — 86,295 — 86,295 Forward currency contracts # 29,320 109,224 — 141,924 168,662 87,425 17,464 217,216 350,052 — 25,076 291,389 130,288 44,910 1,612,950 Forward premium swap option contracts # 117,970 — 134,671 — 148,131 — 400,772 Written swap options # — 300,204 — 300,204 Written options # — 539,076 — 539,076 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $(506,909) $(61,634) $— $— $(542,815) $(649,837) $3,111,732 $— $980,000 $— $73,754 $— $100,205 $— $2,504,496 Net amount $(142,137) $— $(251,434) $77,969 $— $(3,553) $248,253 $(12,192) $127,218 $(54,575) $— $256,389 $— $124,766 $370,704 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
